Citation Nr: 1750967	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for painful bladder syndrome with chronic pelvic pain syndrome and chronic prostatitis prior to September 22, 2009 (excluding the temporary total evaluation).

2.  Entitlement to an initial evaluation in excess of 40 percent for painful bladder syndrome with chronic pelvic pain syndrome and chronic prostatitis on or after September 22, 2009.


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty from May 1978 to April 1981 and from May 1988 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO granted service connection for painful bladder syndrome with chronic pelvic pain syndrome and chronic prostatitis and assigned a 20 percent evaluation effective from November 16, 2007, a 100 percent evaluation based on surgical or other treatment necessitating convalescence effective from December 5, 2007, a 20 percent evaluation effective February 1, 2008, and a 40 percent evaluation effective from September 22, 2009.

In January 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board notes that the Veteran has also perfected an appeal of the issue of entitlement to service connection for a sleep disorder.  However, he testified at a June 2017 hearing before a different Veterans Law Judge.  Therefore, that issue will be adjudicated in separate decision by the Veterans Law Judge who held the June 2017 hearing. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in May 2009 during which he denied having urinary incontinence.  However, during the January 2017 hearing, the Veteran described his current symptoms, which included urinating hourly, having to use pads that he changes four times per day, and waking up four to five times per night.  Thus, his testimony suggests that his disability may have worsened since he was last examined.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for his painful bladder syndrome with chronic pelvic pain syndrome and chronic prostatitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate the records with the claims file.

The AOJ should also obtain any outstanding VA medical record.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected painful bladder syndrome with chronic pelvic pain syndrome and chronic prostatitis.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including any treatment records and assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should address the rating criteria for voiding dysfunction (urine leakage, urinary frequency, and obstructed voiding) and urinary tract infections.  He or she should also identify any other additional manifestations of the disorder.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




